Citation Nr: 1039358	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right shoulder (major) bursitis.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee patellofemoral syndrome.

3.  Entitlement to a compensable rating for service-connected 
right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 2001 to 
October 2001, and from February 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in November 2007.  
A statement of the case was issued in November 2008, and a 
substantive appeal was received in January 2009.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Although the 
Veteran did report losing a job in 2002 due to physical 
limitations associated with certain service-connected 
disabilities, he has not expressly raised a TDIU claim.  
Moreover, other more recent evidence suggests that the Veteran is 
effectively employed in operating a number of rental properties.  
In the present case, the Board does not find an  indication in 
the record that reasonably raised a claim of entitlement to a 
TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in July 2007.  The 
examiner noted that the claims file was not available for review.  
It was also noted that the Veteran did not require a crutch, 
cane, or other assistive device. 

In a statement received in January 2009, the Veteran reported 
that he has been prescribed a cane for ambulation and he cannot 
lift his arm above his head due to shoulder pain.  In a September 
2010 statement, the Veteran's representative noted that a 2008 VA 
treatment record shows severe degenerative changes.  These recent 
items of evidence suggest that the disabilities may have 
increased in severity since the 2007 examination.  Under such 
circumstances, another VA examination is appropriate.  VAOPGCPREC 
11-95 (1995).  

The record also suggests that the Veteran may have been 
participating in a VA rehabilitation program.  If so, the 
vocational rehabilitation file should be associated with the 
claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be updated with 
all recent VA treatment records not already 
of record.  Any records from participation 
in a vocational rehabilitation program 
should be associated with the claims file 

2.  The Veteran should also be scheduled 
for a VA examination to determine the 
current severity of his right shoulder 
bursitis.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  Any 
medically indicated tests, such as x-rays, 
should be accomplished.  Examination 
findings should be clearly reported to 
allow for application of VA's rating 
criteria for shoulder disabilities.  

a)  Describe the limitation of motion of 
the Veteran's right shoulder..

b)  Describe significant functional 
impairment when evaluating the Veteran's 
right shoulder bursitis with instability 
due to weakened movement, excess 
fatigability and incoordination, and pain 
and weakness causing additional disability 
beyond what is reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
current severity of his bilateral knee 
patellofemoral syndrome.  The claims folder 
must be made available to the examiner and 
reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings should 
be clearly reported to allow for 
application of VA's rating criteria for 
knee disabilities.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following:

a)  Describe the flexion and extension of 
the Veteran's knees.

b)  Describe whether there is recurrent 
subluxation and/or lateral instability for 
the Veteran's knees and note whether it is 
slight, moderate, or severe.

c)  Describe significant functional 
impairment when evaluating the Veteran's 
bilateral knee patellofemoral syndrome with 
instability due to weakened movement, 
excess fatigability and incoordination, and 
pain and weakness causing additional 
disability beyond what is reflected on 
range of motion measurements.  DeLuca, 8 
Vet. App. 202. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and should determine 
whether increased ratings are warranted.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


